Citation Nr: 0111163	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-12 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from May 1964 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises of the Regional Office (RO) in Atlanta, Georgia 
that denied waiver of recovery of an overpayment in the 
calculated amount of $28,829 because of bad faith. 


REMAND

In his substantive appeal, received in May 2000, the veteran 
indicated a desire to have a hearing before the Board at the 
RO.  The record does not reflect that the veteran has either 
withdrawn this request or been afforded such hearing.

In light of the above, the appeal is REMANDED to the RO for 
the following:

The RO should schedule the veteran for a 
hearing before the Board at the RO.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




